Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 16, 2015

                                        No. 04-15-00284-CR

                                      Kenneth Allen GOETZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR7400W
                            Honorable Sid L. Harle, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of his right to file his own brief and provided appellant with
a form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

        If the appellant desires to request the appellate record, he must file the motion requesting
the record within ten days from the date of this order. If the appellant desires to file a pro se
brief, he must do so within thirty days from the date of this order. See Bruns, 924 S.W.2d at 177
n.1. If the appellant files a pro se brief, the State may file a responsive brief no later than thirty
days after the date the appellant’s pro se brief is filed in this court. It is further ORDERED that
the motion to withdraw, filed by appellant’s counsel, is HELD IN ABEYANCE pending further
order of the court.



                                                       _________________________________
                                                       Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of